              Case 1:18-po-00394-REB Document 1-1 Filed 12/13/18 Page 1 of 1

                                     CRIMINAL COVERSHEET                   1:18-po-394-REB

      DEFENDANT’S NAME: Darrell E. Lindstrom                           JUVENILE: No
      DEFENSE ATTORNEY:
                 Address:                                     PUBLIC or SEALED: Public
                                                                   SERVICE TYPE: Summons
                                                            (Summons or Warrant or
                                                             Notice (if Superseding))
                Telephone No.:                                                ISSUE: Yes


  INVESTIGATIVE AGENT: Jeanette Wallace                            INTERPRETER: No
           Telephone No.: (208) 859-2857                          If YES, language:
               AGENCY: Forest Service
CASE INFORMATION:                                          RELATED COMPLAINT: No
                                                           CASE NUMBER:


                             CRIMINAL CHARGING INFORMATION

  CHARGING DOCUMENT: Information
                     Felony:            No              County of Offense: Boise County
       Class A Misdemeanor:             No            Estimated Trial Time: 1 day
   Class B or C Misdemeanor:            Yes
                   (Petty Offense)
                                       COUNT/                                     PENALTIES
           STATUTE
                                     FORFEITURE   BRIEF DESCRIPTION        (Include Supervised Release
    (Title and Section(s))
                                     ALLEGATION                              and Special Assessment)
36 C.F.R. § 261.9(a)                     1        Damaging any Natural    Up to six months
                                                  Feature of the United   imprisonment, $500 fine, up
                                                         States           to five years of probation,
                                                                          no supervised release, $10
                                                                          special assessment.

   Date:       12/13/2018                     Assistant U.S. Attorney: DAVID G. ROBINS
                                                       Telephone No.: (208) 334-1584
